DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210527.

Status of Claims
Claim(s) 1-4 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

---Beginning of Amendment(s)---
(Currently Amended) A system for providing obstacle alerts to [[the]]a vehicle, comprising:
a transceiver on board the vehicle that transmits performance parameters of the vehicle;
a remotely located antenna that receives the performance parameters from the transceiver;
a remotely located terrain database that stores obstacle characteristics of terrestrial obstacles located in proximity to the vehicle; and

where the remotely located computer system calculates 
a vehicle safety envelope based on the performance parameters and 
an obstacle safety envelope based on the obstacle characteristics, 
where the remotely located computer system generates an obstacle alert for the vehicle if the vehicle safety envelope conflicts with the obstacle safety envelope.
---End of Amendment(s)---

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-4 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20160028824 A1 (“Stenneth”) discloses (a) transmitting, by a processor, telematics sensor data from a vehicle to a remote first server; (b) transmitting, by the processor, at least a 
US 20080243389 A1 (“Inoue”) teaches an object recognizing means obtains a relative physical value between a movable body and an object such as at least one of the other movable body, an object on the ground, a position on the ground, a topographical feature and a regional information around the movable body, and a safety keeping area calculator calculates an imaginary safety keeping area around the movable body from the relative physical value, and an object intrusion judging means decides as to at least one of whether or not the object is within the safety keeping area and whether or not the object will be within the safety keeping area to perform at least one of controlling for preventing a collision between the movable body and the object and outputting an alarm, when deciding the at least one of that the object is within the safety keeping area and that the object will be within the safety keeping area. 
 US 20180108254 A1 (“Camacho”) teaches a system and method for communicating with a plurality of vehicles. The method includes receiving route information from a plurality of telematics units installed into each of the vehicles. The information may be collected as the vehicles are traveling along a vehicle route. The method further includes determining an eligibility of the vehicle route for use with a semi-autonomous driving system of the vehicles from at least the received route information. The method may also include communicating the eligibility of the vehicle route to the vehicles. The system includes a plurality of telematics units configured to collect route information as the vehicles are traveling along a vehicle route. The 

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Listing of persuasive remarks:
(A) See Interview dated 5/25/2021. 

Regarding Claim(s) 1-4, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“where the remotely located computer system calculates 
a vehicle safety envelope based on the performance parameters and 
an obstacle safety envelope based on the obstacle characteristics”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)